t c memo united_states tax_court betty a ong petitioner v commissioner of internal revenue respondent docket nos filed date betty a ong pro_se rebecca s duewer-grenville and lori katrine h shelton for respondent memorandum findings_of_fact and opinion haines judge these consolidated cases arise from petitions for redetermination filed in response to notices of deficiency issued to petitioner for years at issue respondent determined the following deficiencies in petitioner’s federal_income_tax and penalties pursuant to sec_6662 year deficiency sec_6662 penalty dollar_figure big_number big_number big_number dollar_figure big_number big_number big_number after stipulations and concession sec_2 the issues remaining for decision are whether petitioner is entitled to certain expense deductions related to her real_estate and home care businesses claimed on schedule c profit or loss from business for each of the years at issue whether petitioner is entitled to a deduction for self- employed long-term health care insurance expense for and whether petitioner is liable for penalties pursuant to sec_6662 for the years at issue 1all section references are to the internal_revenue_code as in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated amounts are rounded to the nearest dollar 2respondent has conceded petitioner’s gambling income and losses further respondent has conceded many of petitioner’s claimed deductions as shown in the tables below findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts the supplemental stipulation of facts and the second supplemental stipulation of facts together with the attached exhibits are incorporated herein by this reference at the time petitioner filed her petition she lived in california during the years at issue petitioner lived in a house on gardiner avenue in san francisco california gardiner house petitioner’s son filemon ong filemon lived in a house on lassik street in sacramento california lassik house the lassik house has three bedrooms and is in a residential neighborhood petitioner worked as a real_estate broker in northern california for over years under the name betty ong real_estate betty ong real_estate operated out of the gardiner house where she held client meetings and performed administrative work however petitioner executed the closing of any real_estate sale at the offices of a title company beginning in petitioner also used parts of the lassik house for betty ong real_estate petitioner did not use the entire gardiner house or the entire lassik house for betty ong real_estate during the years at issue petitioner also operated a home health care business bao home care petitioner has been a licensed nurse for almost years petitioner also used the gardiner house to operate bao home care further on date betty ong real_estate and bao home care entered into a lease agreement with filemon for use of the lassik house from august to date the lease provides for a discounted rent of dollar_figure petitioner did not use the entire gardiner house or the entire lassik house for bao home care petitioner also met with bao home care patients in their homes and in the hospital in and petitioner received wage income from and was a shareholder of u s pacific loans inc us pacific petitioner worked for us pacific out of the gardiner house but did not use the entire house for her work on date petitioner entered into an open-ended broker-agent independent_contractor agreement broker-agent agreement with monique garcia the broker-agent agreement provides that garcia must maintain a real_estate license in california and provide brokerage services exclusively on behalf of petitioner the broker-agent agreement further provides for payments to garcia of of broker’s fees for her participation in a listing petitioner’s books_and_records include two checks made payable to garcia one for dollar_figure and the other for dollar_figure a copy of a form 1099-misc miscellaneous income issued to garcia for from betty ong real_estate for dollar_figure as well as garcia’s driver’s license social_security card and birth certificate petitioner’s books_and_records also include forms 1099-misc for fe g de asis for issued from betty ong real_estate and for marta ceron and analee m marasigan for from bao home care for each year at issue petitioner claimed deductions on schedule c of her form_1040 u s individual_income_tax_return in connection with betty ong real_estate and bao home care petitioner’s books_and_records with respect to betty ong real_estate and bao home care consist of an assortment of poorly organized handwritten notes bills checks credit card statements receipts and her calendar petitioner did not keep a contemporaneous log of business_expenses incurred with respect to any vehicles cellular telephones computer equipment travel and meals and entertainment petitioner’s books_and_records include many personal expenses and many other expenses with little if any explanation of a business_purpose for example many of petitioner’s credit card bills include notations identifying an expense as supplies or business promotions without further explanation many of the checks petitioner has provided have no explanation in the memo line in others the memo line provides vague references to dates and addresses petitioner prepared her own federal tax returns for petitioner was a member of the california tax education council ctec throughout the years at issue and worked for h_r block as a tax_return_preparer sometime between and for hrb tax group inc hrb prepared petitioner’s federal tax_return on date respondent sent petitioner notices of deficiency for and disallowing many of her claimed deductions on august and date respondent sent petitioner a notice_of_deficiency for and again disallowing many of petitioner’s claimed deductions respondent has since conceded some of petitioner’s deductions the following tables summarize petitioner’s claimed expense deductions for betty ong real_estate and bao home care for the years at issue the amounts disallowed and respondent’s concessions 3in addition to conceding some of her claimed deductions respondent has conceded that petitioner is entitled to additional deductions for expenses that she did not claim on her federal tax returns for the years at issue year betty ong real_estate expense claimed amount deduction disallowed amount conceded contract labor business promotions dollar_figure dollar_figure -- big_number big_number -- big_number big_number -- -- commissions and fees contract labor big_number taxes and licenses other expenses big_number big_number -- advertising -- -- tax preparation -- -- big_number big_number dollar_figure big_number -- -- -- big_number big_number big_number big_number big_number big_number -- big_number -- returns and allowances advertising legal and professional supplies travel cell phone business phones web site licenses -- -- tax preparation -- -- software computers -- -- miscellaneous -- -- big_number big_number -- commissions and fees contract labor big_number -- employee benefit program big_number big_number -- insurance nonhealth big_number big_number -- mortgage big_number big_number -- legal and professional big_number big_number -- rent or lease--other property big_number big_number -- repairs and maintenance -- travel big_number big_number -- meals and entertainment big_number big_number -- big_number big_number -- utilities -- alarm advertising -- -- -- tax preparation software computers -- -- miscellaneous -- -- -- year - - bao home care expense claimed amount deduction disallowed amount conceded contract labor miscellaneous business promotions big_number big_number -- big_number -- big_number -- dollar_figure dollar_figure rent or lease--vehicles big_number machinery and equipment other expenses big_number big_number -- big_number -- -- big_number big_number -- big_number big_number -- commissions and fees contract labor big_number big_number dollar_figure insurance nonhealth big_number big_number legal and professional rent or lease--vehicles machinery and equipment supplies meals and entertainment big_number education dues and membership fee sec_474 -- gasoline and car maintenance big_number big_number -- software computers -- other expenses big_number big_number -- bookkeeping -- -- tax preparation -- -- big_number big_number -- -- big_number big_number contract labor insurance nonhealth big_number big_number -- rent or lease--other property -- repairs and maintenance big_number big_number -- supplies big_number big_number -- travel big_number big_number -- meals and entertainment -- utilities big_number big_number -- alarm -- opinion i burden_of_proof the commissioner’s determinations in a notice_of_deficiency are generally presumed correct and the taxpayer bears the burden of proving that those determinations are incorrect rule a petitioner does not argue that the burden_of_proof shifts to respondent pursuant to sec_7491 nor has she shown that the threshold requirements of sec_7491 have been met for any of the determinations at issue accordingly the burden of proving that respondent’s determinations are erroneous remains on petitioner ii schedule c deductions a general rules deductions are a matter of legislative grace and taxpayers must prove they are entitled to the deductions claimed rule a 292_us_435 sec_162 provides that t here shall be allowed as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business taxpayers are required to maintain records sufficient to establish the amounts of allowable 4respondent does not argue that betty ong real_estate or bao home care is not a trade_or_business pursuant to sec_162 deductions and to enable the commissioner to determine the correct_tax liability sec_6001 112_tc_183 sec_262 precludes any deduction for personal living or family_expenses if a factual basis exists to do so the court may in some circumstances estimate an allowable expense bearing heavily against the taxpayer who failed to maintain adequate_records 39_f2d_540 2d cir see sec_1_274-5t temporary income_tax regs fed reg date however in order for the court to estimate the amount of an expense the court must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir b sec_274 expenses sec_274 applies a more strict substantiation requirement for certain business_expenses including among other things expenses for travel meals and entertainment gifts and listed_property eg automobile expenses cellular telephones computer equipment or any property of a type generally used for purposes of entertainment recreation or amusement see sec_274 sec_280f to substantiate a deduction attributable to such expenses a taxpayer must maintain adequate_records or present corroborative evidence to show the following the amount of the expense the amount of each business use and total use eg mileage for automobiles and time for other listed_property the time ie date of the expenditure or use and the business_purpose of the expense or use sec_274 sec_1_274-5t temporary income_tax regs fed reg date in the absence of evidence establishing the elements of the expenditure or use deductions are to be disallowed entirely sec_274 50_tc_823 aff’d per curiam 412_f2d_201 2d cir see also sec_1_274-5t temporary income_tax regs supra to satisfy the adequate_records requirement of sec_274 the taxpayer must maintain an account book a diary a log a statement of expense trip sheets or similar record and documentary_evidence that in combination are sufficient to establish each element of the expenditure or use see sec_1_274-5t temporary income_tax regs fed reg date if a taxpayer does not have adequate_records to substantiate each element of an expense he may alternatively establish an element by his own statement whether written or oral containing specific information in detail as to such element and by other corroborative evidence sufficient to establish such element sec_1_274-5t temporary income_tax regs fed reg date the cohan_rule does not permit the court to estimate expenses with respect to items enumerated in sec_274 sanford v commissioner t c pincite rodriguez v commissioner tcmemo_2009_22 the strict substantiation requirements of sec_274 preclude the court and taxpayers from approximating certain expenses petitioner claimed the following deductions that are subject_to the strict substantiation requirements of sec_274 travel_expenses meals and entertainment_expenses automobile expenses including insurance gasoline repairs and maintenance software expenses and cell phone expenses petitioner’s books_and_records prove that many of these expenses were incurred and paid however petitioner has failed to present adequate_records or present corroborative evidence to show a business_purpose for these expenses the only evidence petitioner has presented to support the business_purpose of these claimed deductions is her own broad self-serving testimony and uncorroborated notes we are under no obligation to accept uncorroborated and self-serving testimony see 87_tc_74 petitioner has not presented the detailed information needed to meet the strict substantiation requirements of sec_274 we therefore sustain respondent’s determinations with respect to all expenses subject_to those requirements c business use of home petitioner claimed expense deductions for rent utilities repairs alarm systems cleaning gardening and water associated with the gardiner house and the lassik house in addition to the requirements discussed above sec_280a provides the general_rule that deductions with respect to a dwelling_unit which is used as the taxpayer’s residence are not allowable unless an exception applies the exceptions are found in sec_280a which provides in relevant part 5for a dwelling_unit to qualify as a residence the taxpayer must use it for the greater of days or of the number of days during the taxable_year for which the unit is rented at a fair rental price see sec_280a sec_280a generally provides a specific exception to sec_280a for items allocable to the use of any portion of a dwelling_unit on a regular basis in a taxpayer’s trade_or_business of providing day care services for children individuals who have attained the age of and individuals who are physically or mentally incapable of taking care of themselves this exception requires the owner or operator of the trade_or_business to have applied for been granted or be exempt from having the proper license certification registration or approval as a day care under state law sec_280a petitioner has not presented any continued sec_280a exceptions for certain business or rental use limitation on deductions for such use -- certain business use --subsection a shall not apply to any item to the extent such item is allocable to a portion of the dwelling_unit which is exclusively used on a regular basis-- a as the principal_place_of_business for any trade_or_business of the taxpayer b as a place of business which is used by patients clients or customers in meeting or dealing with the taxpayer in the normal course of his trade_or_business because there are substantial business and personal motives for the expenses related to petitioner’s residence we must determine what portion of the residence was used regularly and exclusively for her businesses see 275_f2d_578 7th cir aff’g tcmemo_1958_104 deihl v commissioner tcmemo_2005_287 combined personal and business use of a section of the residence precludes deductibility see generally 88_tc_1532 continued evidence about the age and condition of bao home care’s clients further petitioner has not presented any evidence of a license registration or approval under california law therefore sec_280a is not applicable to petitioner because bao home care was not a day care service during the years at issue gardiner house the gardiner house was petitioner’s residence during the years at issue as a result expenses with respect to the gardiner house are not deductible unless an exception pursuant to sec_280a applies petitioner used the gardiner house for business purposes in connection with betty ong real_estate bao home care and us pacific during the years at issue petitioner argues that the gardiner house was used to meet with clients and perform administrative work for betty ong real_estate however petitioner has not established the existence of an office or other similar part of the gardiner house that was exclusively used for this purpose for bao home care and us pacific petitioner has failed to present any evidence of how and to what extent she used the gardiner house thus we have no reasonable basis upon which we may apply the cohan_rule to estimate the deductible portions of petitioner’s expenses in connection with the gardiner house we therefore sustain respondent’s determination with respect to all expenses in connection with the gardiner house lassik house if a member of the taxpayer’s family uses the dwelling_unit as a principal_residence a personal purpose is attributed to the taxpayer sec_280a sec_267 beginning in petitioner began using the lassik house for betty ong real_estate the lassik house was filemon’s principal_residence and therefore sec_280a attributes a personal purpose to petitioner’s use of the lassik house petitioner has not established that any part of the lassik house was used exclusively for any of her businesses accordingly because petitioner used the lassik house for personal purposes pursuant to sec_280a and because petitioner failed to establish that any part of the lassik house was used exclusively for business we sustain respondent’s determination with respect to all expenses in connection with the lassik house d life_insurance a taxpayer is not entitled to a deduction for premiums_paid on any life_insurance_policy if the taxpayer directly or indirectly is a beneficiary under the policy see sec_264 petitioner made payments to reassure america life_insurance co on behalf of bao home care of dollar_figure in and petitioner failed to provide a copy of the insurance_policy related to these payments or any other information listing the beneficiaries of the policy she has therefore failed to meet her burden_of_proof accordingly we sustain respondent’s determinations with respect to petitioner’s deductions for nonhealth insurance of dollar_figure for and e contract labor commissions and fees and returns and allowances petitioner relies on numerous checks in the record to various individuals to substantiate expense deductions for contract labor commissions and fees and returns and allowances further petitioner has provided forms 1099-misc issued to garcia and asis for from betty ong real_estate and to ceron and marasigan for from bao home care with respect to garcia in addition to the form 1099-misc for the broker-agent agreement indicates that as of date garcia provided brokerage services on behalf of petitioner the broker-agent agreement required garcia to maintain a real_estate license in california work exclusively for petitioner and entitled her to of broker’s fees for her participation in a listing petitioner’s books_and_records include a copy of garcia’s driver’s license social_security card and birth certificate petitioner has established the existence of a working relationship between herself and garcia additionally petitioner has sec_264 provides that sec_264 shall not apply to any annuity_contract described in sec_72 and any annuity_contract to which sec_72 applies petitioner has not presented any evidence of an annuity_contract that would qualify as an exception to sec_264 presented two checks made payable to garcia in as proof of payment one for dollar_figure and the other for dollar_figure therefore petitioner is entitled to a deduction of dollar_figure for contract labor paid to garcia in petitioner testified that asis was one of her employees and respondent conceded that petitioner is entitled to a deduction for dollar_figure paid to asis on behalf of bao home care in however the form 1099-misc issued to asis in was from betty ong real_estate asis did not testify at trial and petitioner has not provided any information to describe the type of work asis performed on behalf of her businesses therefore although respondent has conceded that a working relationship existed between petitioner and asis with respect to bao home care in we have no reliable proof of such a relationship in with respect to betty ong real_estate similarly petitioner has not provided any additional evidence that ceron and marasigan performed work for her during the years at issue or had any connection with her businesses the memo lines in the checks payable to ceron and marasigan make vague references to dates and addresses but absent any corroborative evidence do little to prove a working relationship neither ceron nor marasigan testified at trial and petitioner did not provide a description of their work performed or proof that they included the amounts received from her in their income this lack of evidence is equally applicable to each of the other payees listed in petitioner’s checks where she has not presented a form 1099-misc therefore petitioner has failed to establish a business_purpose for these expenses and we sustain respondent’s determinations with respect to all contract labor expenses commissions and fees and returns and allowances outside of the dollar_figure paid to garcia in f taxes and licenses respondent has conceded deductions for taxes and licenses of dollar_figure for and licenses of dollar_figure for in connection with betty ong real_estate without any further explanation petitioner relies on checks to the department of motor vehicles fire insurance exchange and american general finance to substantiate her additional deductions for taxes and licenses petitioner has failed to explain the purpose of these expenses further petitioner has failed to provide proof of a tax due or license acquired we therefore sustain respondent’s determinations with respect to taxes and licenses g legal and professional fees petitioner claimed legal and professional fee deductions for amounts paid to her gardener her cleaning lady and repair workers on the lassik house as discussed above petitioner has failed to satisfy the requirements of sec_280a with respect to all expenses in connection with the lassik house petitioner has also presented several checks for what she claims to be legal work but has not presented any evidence of the type of legal or professional work conducted we therefore sustain respondent’s determinations with respect to legal and professional fees h business phones web site education and dues and membership fees respondent allowed many of petitioner’s claimed deductions for business phone expenses web site expenses education expenses and dues and membership fees petitioner has not presented any evidence outside of checks and her own self- serving testimony to establish a business_purpose for her disallowed deductions see tokarski v commissioner t c pincite we therefore sustain respondent’s determination with respect to business phone expenses web site expenses education expenses and dues and membership fees business promotions advertising supplies miscellaneous other i expenses and any remaining expenses petitioner relies on a voluminous collection of books_and_records to substantiate many additional disallowed expense deductions these books_and_records establish the authenticity of most of petitioner’s expenses however they do little to connect petitioner’s expenses with a business_purpose as a result the court has little evidence upon which to distinguish between petitioner’s legitimate and illegitimate deductions further petitioner’s books_and_records list many expenses that are clearly personal for instance among other personal expenses too numerous to list petitioner claimed the following expense deductions with respect to betty ong real_estate and bao home care dollar_figure for a week make over dollar_figure and dollar_figure for fashion jewelry dollar_figure and dollar_figure for health club memberships dollar_figure to her son supported by a check with the note happy birthday and dollar_figure to the martinez family as an offer of condolences petitioner’s attempt to deduct these clearly personal expenses makes it difficult for the court to give credibility to any deduction where she has not established a clear business_purpose nonetheless respondent does not dispute that betty ong real_estate and bao home care were legitimate businesses during the years at issue consequently we have no doubt that some of petitioner’s remaining disallowed deductions are legitimate petitioner’s credit card bills include notations next to each item identifying expenses such as supplies or business promotions petitioner is likely to have incurred these types of expenses for her businesses during the years at issue and testified that these notations indicate legitimate business_expenses accordingly given petitioner’s burden the lack of evidence in the record to support the business_purpose of her remaining claimed deductions and her lack of credibility we believe we are being generous in allowing of her remaining disallowed deductions under the cohan_rule any inexactitude in the estimate by the court is of petitioner’s own making and due to her failure to maintain proper business records see cohan v commissioner f 2d pincite iii long-term health care insurance sec_213 carves out an exception to sec_262 allowing for a deduction for personal medical_care expenses to the extent that such expenses exceed of the taxpayer’s adjusted_gross_income medical_care includes premiums_paid for any qualified_long-term_care_insurance_contract as defined in sec_7702b sec_213 sec_7702b provides that a qualified_long-term_care_insurance_contract means any insurance_contract if a the only insurance protection provided under such contract is coverage of qualified_long-term_care_services b such contract does not pay or reimburse expenses_incurred for services or items to the extent that such expenses are reimbursable under title xviii of the social_security act or would be so reimbursable but for the application of a deductible or coinsurance amount c such contract is guaranteed renewable d such contract does not provide for a cash_surrender_value or other money that can be-- i paid assigned or pledged as collateral for a loan or ii borrowed other than as provided in subparagraph e or paragraph c e all refunds_of_premiums and all policyholder dividends or similar amounts under such contract are to be applied as a reduction in future premiums or to increase future_benefits and f such contract meets the requirements of subsection g petitioner paid dollar_figure to genworth financial for long-term care insurance in petitioner has not provided a copy of any related insurance_policy or any other information regarding the coverage provided or terms of the agreement without such information we have no way to determine whether petitioner’s long- term care insurance satisfies the requirements of sec_7702b accordingly petitioner has not met her burden and we sustain respondent’s determinations with respect to petitioner’s long-term health care insurance iv penalties respondent bears the burden of production with respect to the accuracy-related_penalty and must therefore produce sufficient evidence that it is appropriate to impose that penalty see sec_7491 see also 116_tc_438 sec_6662 and b imposes an accuracy-related_penalty upon any underpayment_of_tax resulting from a substantial_understatement_of_income_tax the penalty is equal to of the portion of any underpayment attributable to a substantial_understatement_of_income_tax id the term substantial_understatement is defined as an understatement exceeding the greater of of the tax required to be shown on the return for the taxable_year or dollar_figure sec_6662 sec_6662 and b also imposes a penalty equal to of the amount of an underpayment attributable to negligence or disregard of rules or regulations negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code including any failure to maintain adequate books_and_records or to substantiate items properly sec_6662 sec_1_6662-3 income_tax regs petitioner’s failure to produce records substantiating her schedule c expenses and her long-term health care costs supports the imposition of the accuracy-related_penalty for negligence for the years at issue the applicability of sec_6662 will depend on the magnitude of the understatement of income_tax as calculated under rule if petitioner’s understatement of income_tax for each year at issue as calculated under rule exceeds the greater of dollar_figure or of the tax required to be shown on her return respondent will have met his burden of production under sec_7491 if not respondent will have failed to meet his burden of production under sec_7491 with respect to the sec_6662 penalty for a substantial_understatement the accuracy-related_penalty is not imposed with respect to any portion of the underpayment_of_tax if the taxpayer can establish that he acted with reasonable_cause and in good_faith sec_6664 the decision as to whether the taxpayer acted with reasonable_cause and in good_faith depends upon all the pertinent facts and circumstances sec_1_6664-4 income_tax regs circumstances indicating that a taxpayer acted with reasonable_cause and in good_faith include an honest misunderstanding of fact or law that is reasonable in light of all of the facts and circumstances including the experience knowledge and education of the taxpayer id reliance on the advice of a tax professional may establish reasonable_cause and good_faith see 469_us_241 a taxpayer claiming reliance on professional advice must show that the adviser was a competent professional who had sufficient expertise to justify reliance the taxpayer provided necessary and accurate information to the adviser and the taxpayer actually relied in good_faith on the adviser's judgment 115_tc_43 aff’d 299_f3d_221 3d cir petitioner was a knowledgeable taxpayer she was a member of ctec throughout the years at issue and worked for h_r block as a tax_return_preparer sometime between and petitioner filed her own federal tax returns for despite her knowledge and training petitioner claimed deductions for many clearly personal expenses this conduct shows a lack of reasonable_cause and good_faith for hrb prepared petitioner’s federal tax_return petitioner argues that she provided hrb with all the necessary information to prepare her federal tax_return and relied on hrb to prepare an accurate return petitioner has failed to establish the accuracy of the information she provided to hrb and therefore has failed to establish reasonable_cause and good_faith for accordingly pending a final calculation of petitioner’s understatement of income_tax under rule we find her liable for the sec_6662 penalty for the years at issue as commensurate with respondent’s concessions and our holdings the court in reaching its holdings has considered all arguments made and to the extent not mentioned concludes that they are moot irrelevant or without merit to reflect the foregoing decisions will be entered under rule
